Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiency.
Claim 1 recites the limitation "the total amount of urea" in step b.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a total amount of urea used in b) and c)”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Miller (US 2007/0194574). Miller teaches a method for the manufacture of mineral wool ([0024]) comprising: a) providing an aqueous phenol-formaldehyde resole with free formaldehyde ([0015], [0031]), b) preparing a phenol-formaldehyde-urea prereact by contacting the resole with a first amount of urea and allowing the mixture to react ({0015], [0031]); c) contacting the prereact with a second amount of urea ([0032]); d) applying the resulting mixture of prereact and second amount of urea, as part of a binder, optionally with additives, to the surface of mineral fibers ([0018],[0033]); and e) curing the binder on the surface of the mineral fibers ([0018], [0033]). Miller suggests embodiments having concentrations within the claimed ranges. Miller does not teach or suggest the method excludes addition of formaldehyde scavengers different than urea. While similar methods without use of formaldehyde scavengers different than urea are known in the art (For Example: US 5538761 and EP 0253488), the prior art references do not teach or suggest a method as claimed wherein the total amount of urea used ranges from 10-40 wt.% relative to the sum of the dry weight of phenol-formaldehyde resole and the total amount of urea, and the second amount of urea is at least 40 wt.% of the total amount of urea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712